 1    PAUL T. TRIMMER                                I. SCOTT BOGATZ
      Nevada Bar No. 9291                            Nevada Bar No. 3367
 2    JOSHUA A. SLIKER                               KERRY E. KLEIMAN
      Nevada Bar No. 12493                           Nevada Bar No. 14071
 3    JACKSON LEWIS P.C.                             REID RUBINSTEIN & BOGATZ
 4    300 S. Fourth Street, Suite 900                300 South 4th Street, Suite 830
      Las Vegas, Nevada 89101                        Las Vegas, Nevada 89101
 5    Telephone: (702) 921-2460                      Telephone: (702) 776-7000
      paul.trimmer@jacksonlewis.com                  sbogatz@rrblf.com
 6    joshua.sliker@jacksonlewis.com                 kkleiman@rrblf.com
 7    Attorneys for Plaintiff                        LEIGH ANN BUZIAK (Pro Hac Vice)
      Marina District Development                    MICHAEL A. STOOLMAN (Pro Hac Vice)
 8
      Company, LLC d/b/a Borgata Hotel Casino        BLANK ROME LLP
 9    & Spa                                          One Logan Square
                                                     130 North 18th Street
10                                                   Philadelphia, PA 19103
                                                     Telephone: 215.569.5500
11
                                                     lbuziak@BlankRome.com
12                                                   mstoolman@BlankRome.com

13                                                   Attorneys for Defendants William Callahan
                                                     and Kelly Ashman Burke
14

15
                                    UNITED STATES DISTRICT COURT
16                                      DISTRICT OF NEVADA
17
                                                     Case No.: 2:20-cv-01592-GMN-BNW
18    MARINA DISTRICT DEVELOPMENT
      COMPANY, LLC d/b/a BORGATA HOTEL
19    CASINO & SPA, a New Jersey limited              STIPULATION FOR DISMISSAL WITH
      liability company,
                                                                PREJUDICE
20
                       Plaintiff,
21
                  v.
22
      WILLIAM CALLAHAN, an individual; and
23    KELLY ASHMAN BURKE, an individual,

24                     Defendants.

25

26

27

28

     47463924.1                                  1
 1            WHEREAS, Plaintiff Marina District Development Company, LLC (“Borgata”) filed the

 2   above-captioned against Defendants AC Ocean Walk, LLC (“Ocean”), William Callahan, and

 3   Kelly Ashman Burke on August 27, 2020;

 4            WHEREAS, on October 7, 2020, the Court compelled Borgata’s claims against Callahan

 5   and Burke to arbitration and stayed proceedings in this Court pending arbitration;

 6            WHEREAS, on October 13, 2020, the Court entered a preliminary injunction against

 7   Callahan and Burke;

 8            WHEREAS, on October 27, 2020, Borgata posted a supersedeas bond in the amount of

 9   $50,000 in support of that preliminary injunction;

10            WHEREAS, for the convenience of the parties and in the interest of justice, on February 25,

11   2021, the Court severed Borgata’s claims against Ocean and transferred them to the District of New

12   Jersey, leaving only Callahan and Burke as defendants in this Court;

13            WHEREAS, on April 24, 2021, the parties amicably resolved their disputes in a global

14   settlement agreement, provided, however, that this Court retain jurisdiction to enforce the

15   agreement and resolve disputes between Borgata and Callahan or Burke arising from or related to

16   the agreement;

17            NOW THEREFORE, Plaintiff Borgata and Defendants Callahan and Burke, by and through

18   their respective counsel of record, hereby stipulate as follows:

19            1.      This case and the parties’ claims therein shall be dismissed with prejudice.

20            2.      The preliminary injunction entered against Callahan and Burke, ECF 91, shall be

21   dissolved.

22            3.      The supersedeas bond posted by Borgata, ECF 110, shall be returned to it.

23            4.      The parties shall bear their own attorneys’ fees and costs.

24            5.      This Court shall retain jurisdiction to enforce the settlement agreement and resolve

25   disputes between Borgata and Callahan or Burke arising from or related to that agreement.

26

27

28

     47463924.1                                         2
 1    DATED: May 4, 2021                           JACKSON LEWIS P.C.

 2                                                 /s/ Paul T. Trimmer
                                                   PAUL T. TRIMMER
 3
                                                   Attorneys for Plaintiff
 4                                                 Marina District Development
 5                                                 Company, LLC d/b/a Borgata Hotel Casino & Spa

 6
      DATED: May 4, 2021                           BLANK ROME LLP
 7
                                                   /s/ Leigh Ann Buziak______________
 8
                                                   LEIGH ANN BUZIAK (Pro Hac Vice)
 9
                                                   Attorneys for Defendants
10                                                 William Callahan and Kelly Ashman Burke

11

12                                                 ORDER
13            Good cause appearing, the Court orders as follows:
14            1.     This case (Case No. 2:20-cv-01592-GMN-BNW) and the parties’ claims therein are
15   dismissed with prejudice.
16            2.     The preliminary injunction entered against Callahan and Burke, ECF 91, is
17   dissolved.
18            3.     The supersedeas bond posted by Borgata, ECF 110, shall be returned to it forthwith.
19            4.     The parties shall bear their own attorneys’ fees and costs.
20            5.     This Court shall retain jurisdiction to enforce the settlement agreement and resolve
21   disputes between Borgata and Callahan or Burke arising from or related to that agreement.
22                                                         IT IS SO ORDERED:
23

24                                                         Dated this __
                                                                      4 day of May, 2021

25

26

27                                                         _____________________________
28                                                         Gloria M. Navarro, District Judge
                                                           United States District Court
     47463924.1                                        3
